DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 2, 7, 9, 10 recites the limitation "the first recognition line" and subsequently its depending claims.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5, 7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US PAT 10761539 hereinafter Moore) in view of Afrouzi et al. (US-20190120633 hereinafter Afrouzi).

Regarding claim 1, Moore teaches A computer-implemented localization method for recharging of a mobile robot to identify a charging identification area (Moore 4:65-66 “FIG. 18 is a schematic view of a robot docking with the charging station”; 6:23-24 “charging stations according to an aspect of the invention may be located”), 
wherein the identification area is defined by a first identification surface and a second identification surface and a third identification surface both extending from the first identification surface in a same direction (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]), 
the identification area is provided with a charging station having a charging interface (Moore 4:46-47 “FIG. 13B is a perspective view of the charger docking station”; 14:36 “user interface panel 526”; 15:3 “Charging station 500”), and the 
first identification surface, the second identification surface and the third identification surface intersect a section of the identification area on a first identification line, a second identification line and a third identification line, respectively (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]), and the method comprises 
executing on a processor (Moore 6:37-38 “processor to carry out various tasks associated with navigation”) steps of:
calculating a directional angle of the first identification line based on identification points near a radar zero point of the first recognition line collected by a radar of the robot (Moore fig. 31 [mating pose 602 corresponds to a zero point because it is the robot location point where charging port is mated with charging assembly and robot as discussed 16:25-35 and is facing perpendicular to the center surface 536]; 14:64-67 “robots may use the angled fiducial markers for precision navigation during the process of docking with the charger docking station”; fig. 18 [shows a plurality of angles calculated along boundaries 538-540 of docking station 500]); 
determining a sequence of the identification points in the identification area according to the calculated directional angle of the first identification line, and finding two endpoints of the sequence of the identification points (Moore 25:44-47 “FIG. 28, and with reference to FIG. 17, the charging station map 740 (shown in black) may be represented by a scan of the side panel surfaces 538 and 540 and center panel surface 536 of a charging station.” [a cloud of points is shown in fig. 28 with a starting and endpoint along the panel surfaces of the charging station]):
determining one or more dividing points in the sequence of the identification points based on a change of a first included angle formed of a radar zero point of the first identification line, endpoints or the sequence of the identification point, and the identification points in the sequence of the identification points: first identification line with respect to a coordinate system of the robot (Moore fig. 18 [see thetas formed at the intersection of surfaces corresponding to dividing points]; 21:55-61 “robot at an unknown pose (x, y, θ), matching the robot's laser-radar scan . . . Thus, the correct pose of the robot (x+Δx, y+Δy, θ+Δθ) relative to a portion of map 720 as depicted by FIG. 23B can be determined.” [θ+Δθ corresponds to a change in angle and (x+Δx, y+Δy, θ+Δθ) corresponds to a coordinate system]);
and determining a central positional coordinate of the first identification line based on the one or more dividing points and the (Moore 24:60-61 “FIG. 26, the received pose is the mating pose 602” [mating pose 602 corresponds to a central position]; 7:52-53 “FIG. 4, utilizing its laser-radar 22 and simultaneous localization and mapping (SLAM)”), and 
determining a relative position of the robot based on the central positional coordinate and the (Moore 24:65-67 “robot 18 upon arriving at pose 600 moves forward from pose 600 to pose 602 by switching to using a 1 cm-resolution map of the warehouse and continuing with the navigation using the received map and goal path, thereby providing the more precise localization” [localizing the robot to the charging station corresponds to determining a relative position.]).
Moore DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Afrouzi teaches fitting the sequence of the identification points to obtain a linear equation (Afrouzi 0090 “robotic device may use pixel patterns and/or features and/or patterns of columns, rows, and/or curves with high brightness (to which arcs or lines may be fitted”; 0019 “FIGS. 7A-7B illustrate how a segment of a 2D boundary of an enclosure is constructed from distance measurements”) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify robot charger docking control of Moore to include the discovering and plotting of a boundary system and method for a robotic device of Afrouzi.  One would have been motivated to do so in order to improve measurement accuracy (0093).  Further still, the Supreme Court 
	Regarding claim 2, Moore in view of Afrouzi further teach The method of claim 1.
	 Moore in view of Afrouzi further teach wherein the step of calculating the directional angle of the first identification line based on identification points near the radar zero point of the first recognition line collected by the radar of the robot comprises: fitting the identification points near the radar zero point (See claim 1: Moore fig. 31) to form the estimated first identification line (Afrouzi 221:36 “line-simplification algorithm”), and calculating the directional angle of the first identification line, wherein the directional angle of the first identification line is an included angle of the first identification line and a coordinate axis in a coordinate system of the radar (See claim 1: Moore fig. 18; 21:55-61).

	Regarding claim 4, Moore in view of Afrouzi further teach The method of claim 1.
	 Afrouzi further teaches wherein the step of determining the one or more dividing points in the sequence or the identification points based on the change of the first included angle formed of the radar zero point of the first identification line, the endpoints or the sequence of the identification points, and the identification points in the sequence of the identification points comprises: forming a first angle with a central identification point between a zero degree identification point of the radar and the endpoint as a vertex based on one of the endpoints in the sequence of the identification points, the zero degree identification point, and the central identification point; and determining the central identification point corresponding to the smallest first angle as the one or more dividing points (Afrouzi fig. 2 [labels a 0 degree reference at a midpoint corresponding to a smallest first angle and two angles forming at endpoints establishing a vertex performed by the depth sensor used to measure a boundary as shown in fig. 5]).

	Regarding claim 5, Moore in view of Afrouzi further teach The method of claim 1.
	 Moore in view of Afrouzi wherein the step of determining the central positional coordinate of the first identification line based on the one or more dividing points and the linear equation, and determining the relative position of the robot based on the central positional coordinate and the linear equation comprises: determining a coordinate or the midpoint of the first identification line based on the one or more dividing points (Afrouzi 0071 “center of the field of view located at 0°”; fig. 2 [0° point corresponds the midpoint]); 
calculating a second included angle or a coordinate axis of the first identification line with respect to the coordinate system of the radar (Moore fig. 18 [shows a plurality of angles calculated along boundaries 538-540 of docking station 500]); and 
converting the position of the robot to the coordinate of a coordinate system of the charging station (Moore 27:10-15 “ robot perpendicular to the charging station. As shown in FIG. 30, initial pose 604 is identified by pose coordinates X.sub.R, Y.sub.R, θ.sub.R, where X.sub.R, Y.sub.R is the current or initial location of the robot upon navigating in proximity to the charging station” [see fig. 30]) based on the coordinate of the midpoint and the second included angle (Moore 17:11-13 “ At pose 600, robot 18 .

	Regarding claim 7, Moore teaches A localization apparatus for recharging of a mobile robot to identify a charging identification area (Moore 4:65-66 “FIG. 18 is a schematic view of a robot docking with the charging station”; 6:23-24 “charging stations according to an aspect of the invention may be located”), wherein the 
identification area is defined by a first identification surface and a second identification surface and a third identification surface both extending from the first identification surface in a same direction (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]), the 
identification area is provided with a charging station having a charging interface (Moore 4:46-47 “FIG. 13B is a perspective view of the charger docking station”; 14:36 “user interface panel 526”; 15:3 “Charging station 500”), and the 
first identification surface, the second identification surface and the third identification surface intersect a section of the charging station on a first identification line, a second identification line and a third identification line, respectively (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]), and the apparatus comprises:
	 a directional angle estimating unit configured to calculate a directional angle of the first identification line based on identification points near a radar zero point of the first recognition line collected by a radar of the robot (Moore fig. 31 [mating pose 602 corresponds to a zero point because it is the robot location point where charging port is mated with charging assembly and robot as discussed 16:25-35 and is facing perpendicular to the center surface 536]; 14:64-67 “robots may use the angled ;
an identification point sequence determining unit configured to determine a sequence of the identification points in the identification area according to the calculated directional angle of the first identification line, and finding two endpoints of the sequence of the identification points (Moore 14:64-67 “robots may use the angled fiducial markers for precision navigation during the process of docking with the charger docking station”); 
a dividing point determining unit configured to determine one or more dividing points in the sequence of the identification points based on a change of a first included angle formed of a radar zero point of the first identification line, endpoints of the sequence of the identification points, and the identification points in the sequence of the identification points (Moore fig. 18 [see thetas formed at the intersection of surfaces corresponding to dividing points]; 21:55-61 “robot at an unknown pose (x, y, θ), matching the robot's laser-radar scan . . . Thus, the correct pose of the robot (x+Δx, y+Δy, θ+Δθ) relative to a portion of map 720 as depicted by FIG. 23B can be determined.” [θ+Δθ corresponds to a change in angle and (x+Δx, y+Δy, θ+Δθ) corresponds to a coordinate system]); 

relative position determining unit configured to determine a central positional coordinate of the first identification line based on the one or more dividing points and the (Moore 24:65-67 “robot 18 upon arriving at pose 600 moves forward from pose 600 to pose 602 by switching to using a 1 cm-resolution map of the warehouse and continuing with the navigation .
Moore DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Afrouzi teaches a fitting unit configured to fit the sequence of the identification points to obtain a linear equation of the first identification line with respect to a coordinate system of the robot (Afrouzi 0090 “robotic device may use pixel patterns and/or features and/or patterns of columns, rows, and/or curves with high brightness (to which arcs or lines may be fitted”; 0019 “FIGS. 7A-7B illustrate how a segment of a 2D boundary of an enclosure is constructed from distance measurements”) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify robot charger docking control of Moore to include the discovering and plotting of a boundary system and method for a robotic device of Afrouzi.  One would have been motivated to do so in order to improve measurement accuracy (Afrouzi 0093).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Afrouzi merely teaches that it is well-known to incorporate the particular linear fitting features.  Since both Moore and Afrouzi disclose similar robot localization systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



8, Moore in view of Afrouzi teachThe apparatus of claim 7.
Moore further teaches wherein the directional angle estimating unit comprises:
	 a directional angle calculation subunit configured to fit the identification points near the radar zero point to form the estimated first identification line (Moore fig. 18 [segments 538-540 corresponding to charging station 500 are identified and a plurality of angles as shown in the figure are calculated carried out by a processor corresponding to a directional angle calculation subunit]; 17:11-13 “ At pose 600, robot 18 is close enough to perceive fiducials 546 and 548 and is approximately centered on charging station 500), and 
calculate the directional angle of the first identification line, wherein the directional angle of the first identification line is an included angle of the first identification line and a coordinate axis in a coordinate system of the radar (Moore fig. 18 [see thetas formed at the intersection of surfaces corresponding to dividing points]; 21:55-61 “robot at an unknown pose (x, y, θ), matching the robot's laser-radar scan . . . Thus, the correct pose of the robot (x+Δx, y+Δy, θ+Δθ) relative to a portion of map 720 as depicted by FIG. 23B can be determined.” [(x+Δx, y+Δy, θ+Δθ) corresponds to a coordinate system of the robot which includes the radar]).

	Regarding claim 9, Moore teaches A robot (fig. 18), comprising:
	 a radar (Moore 18:40 “radar-based sensor”):
	 a memory (Moore 25:19 “memory”):
	 a processor (Moore 25:19 “processor”):
	 and one or more computer programs (Moore 29:19 “computer program”) for recharging of a mobile robot to identify a charging identification area stored in the memory and executable on the processor (Moore 15:65-66 “ charging processes and may utilize an IrDA (Infrared Data Association) communications protocol”), wherein the 
identification area is defined by a first identification surface and a second identification surface and a third identification surface both extending from the first identification surface in a same direction (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]), the 
identification area is provided with a charging station having a charging interface (Moore 4:46-47 “FIG. 13B is a perspective view of the charger docking station”; 14:36 “user interface panel 526”; 15:3 “Charging station 500”), and the 
first identification surface, the second identification surface and the third identification surface intersect a section of the identification area on a first identification line, a second identification line and a third identification line, respectively (Moore fig. 18 [surfaces 536, 538, 540 correspond to the three identification surfaces]); wherein the one or more computer programs comprise:
	 instructions for calculating a directional angle of the first identification line based on identification points near a radar zero point of the first recognition line collected by a radar of the robot (Moore fig. 31 [mating pose 602 corresponds to a zero point because it is the robot location point where charging port is mated with charging assembly and robot as discussed 16:25-35 and is facing perpendicular to the center surface 536]; 14:64-67 “robots may use the angled fiducial markers for precision navigation during the process of docking with the charger docking station”; fig. 18 [shows a plurality of angles calculated along boundaries 538-540 of docking station 500]); 
	 instructions for determining a sequence of the identification points in the identification area according to the calculated directional angle of the first identification line, and finding two endpoints of the sequence of the identification points; instructions for determining one or more dividing points in the sequence of the identification points based on a change of a first included angle formed of a radar zero point of the first identification line, endpoints of the sequence of the identification points, and the identification points in the sequence of the identification points (Moore 25:44-47 “FIG. 28, and with reference to FIG. 17, the charging station map 740 (shown in black) may be represented by a scan of the side panel surfaces 538 and 540 and center panel surface 536 of a charging station.” [a cloud of points is shown in fig. 28 with a starting and endpoint along the panel surfaces of the charging station]); 
instructions for (Moore fig. 18 [see thetas formed at the intersection of surfaces corresponding to dividing points]; 21:55-61 “robot at an unknown pose (x, y, θ), matching the robot's laser-radar scan . . . Thus, the correct pose of the robot (x+Δx, y+Δy, θ+Δθ) relative to a portion of map 720 as depicted by FIG. 23B can be determined.” [θ+Δθ corresponds to a change in angle and (x+Δx, y+Δy, θ+Δθ) corresponds to a coordinate system]);
	 and instructions for determining a central positional coordinate of the first identification line based on the one or more dividing points and the (Moore 24:60-61 “FIG. 26, the received pose is the mating pose 602” [mating pose 602 corresponds to a central position.]; 7:52-53 “FIG. 4, utilizing its laser-radar 22 and simultaneous localization and mapping (SLAM)”).
Moore DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Afrouzi (0090 “robotic device may use pixel patterns and/or features and/or patterns of columns, rows, and/or curves with high brightness (to which arcs or lines may be fitted).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify robot charger docking control of Moore to include the discovering and plotting of a boundary system and method for a robotic device of Afrouzi.  One would have been 

	Regarding claim 10, Moore in view of Afrouzi teach The robot of claim 9.
	 Moore further teaches wherein the instructions for calculating the directional angle of the first identification line based on identification points near the radar zero point of the first recognition line collected by the radar of the robot comprise: instructions for fitting the identification points near the radar zero point to form the estimated first identification line, and calculating the directional angle of the first identification line (Moore fig. 31 [mating pose 602 corresponds to a zero point because it is the robot location point where charging port is mated with charging assembly and robot as discussed 16:25-35 and is facing perpendicular to the center surface 536]; 14:64-67 “robots may use the angled fiducial markers for precision navigation during the process of docking with the charger docking station”; fig. 18 [shows a plurality of angles calculated along boundaries 538-540 of docking station 500]), wherein the 
directional angle of the first identification line is an included angle of the first identification line and a coordinate axis in a coordinate system of the radar (Moore fig. 18 [see thetas formed at the intersection of surfaces corresponding to dividing points]; 21:55-61 “robot at an unknown pose (x, y, θ), .

	Regarding claim 12, Moore in view of Afrouzi teach The robot of claim 9. 
Afrouzi further teaches wherein the instructions or determining the one or more dividing points in the sequence of the identification points based on the change of the first included angle formed of the radar zero point of the first identification line, the endpoints of the sequence of the identification points, and the identification points in the sequence of the identification points comprise: instructions for forming a first angle with a central identification point between a zero degree identification point of the radar and the endpoint as a vertex based on one of the endpoints in the sequence of the identification points, the zero degree identification point, and the central identification point: and instructions for determining the central identification point corresponding to the smallest first angle as the one or more dividing points (Afrouzi fig. 2 [labels a zero degree reference at a midpoint corresponding to a smallest first angle and two angles forming at endpoints establishing a vertex performed by the depth sensor used to measure a boundary as shown in fig. 5. The two endpoints are shown with the formation of the two vertices and hence angles along boundary object 204.).

	Regarding claim 13, Moore in view of Afrouzi teach The robot of claim 9. 
Moore in view of Afrouzi further teach wherein the instructions for determining the central positional coordinate of the first identification line based on the one or more dividing points and the linear equation, and determining the relative position of the robot based on the central positional coordinate and the Iinear equation comprise: instructions for determining a coordinate of the midpoint of the first identification line based on the one or more dividing points (Afrouzi 0071 “center of the field of view located at 0°”; fig. 2 [0° point corresponds the midpoint]);  
instruction for calculating a second included angle of a coordinate axis of the first identification line with respect to the coordinate system of the radar (Moore fig. 18 [shows a plurality of angles calculated along boundaries 538-540 of docking station 500]); 
and instructions for converting the position of the robot to the coordinate of a coordinate system of the charging station (Moore 27:10-15 “ robot perpendicular to the charging station. As shown in FIG. 30, initial pose 604 is identified by pose coordinates X.sub.R, Y.sub.R, θ.sub.R, where X.sub.R, Y.sub.R is the current or initial location of the robot upon navigating in proximity to the charging station” [see fig. 30]) based on the coordinate of the midpoint and the second included angle (Moore 17:11-13 “ At pose 600, robot 18 is close enough to perceive fiducials 546 and 548 and is approximately centered on charging station 500”).

Claim(s) 3,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US PAT 10761539 hereinafter Moore) in view of Afrouzi et al. (US-20190120633 hereinafter Afrouzi) and in further view of Vicenti (US-20160271795).

	Regarding claim 3, Moore in view of Afrouzi further teach The method of claim 1.
	 Alfrouzi further teaches wherein the step of determining the sequence of the identification points in the identification area according to the calculated directional angle of the first identification line, and finding the two endpoints of the sequence of the identification points comprises: selecting the identification points from a zero point toward two opposite directions of the estimated first identification line in a sequential manner, and forming a first line through the selected identification points and a zero point (Afrouzi 0123 “route that positions the robot on a line orthogonal to a mid-point between the endpoints of a segment, oriented on the line, with the sensing area center on the segment”);		 
obtaining a directional angle of the first line (Alfrouzi fig. 2 [boundary object 204 corresponds to a line and a plurality of angles are calculated with reference to it]), (Afrouzi 0076 “robotic device estimates the width of the opening in the wall by identifying angles φ with a valid range value and with intensity greater than or equal to [see equation 5]”; 0076 “difference between me smallest and largest angle among all φ angles provide an estimate of the width of the opening [See equation 6]”).
Moore in view of Afrouzi DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Vicenti teaches determining a difference between the directional angle of the first line and an estimated directional angle of the first identification line; and using a previous identification point of the currently selected identification point as the endpoint of the sequence of the identification points (Vicenti 0101 “The controller can compare the parameters calculated from the re-localization path 440 with the parameters of the landmark path 430. The controller can compare assumed approach contact angle Os to the actual approach contact angle OA and can use the difference in the assumed approach contact angle Os and the actual approach contact angle OA to restore confidence in the estimation of the orientation of the robot 100. ”)


	Regarding claim 11, Moore in view of Afrouzi teach The robot of claim 9.
	 Alfrouzi further teaches wherein the instructions for determining the sequence of the identification points in the identification area according to the calculated directional angle of the first identification line, and finding the two endpoints of the sequence of the identification points comprise: instructions for selecting the identification points from a zero point toward two opposite directions of the estimated first identification line in a sequential manner, and forming a first line through the selected identification points and a zero point (Afrouzi fig. 2 [zero point is shown along a boundary object 204]; 0019 “FIGS. 7A-7B illustrate how a segment of a 2D boundary of an enclosure is constructed from distance measurements taken within successively overlapping range of sight in some embodiments.”): 
instructions for obtaining a directional angle of the first line (Afrouzi fig 2 [object boundary 204 is scanned by robot 200 and a plurality of angles indicating a direction is calculated along object boundary 204 corresponding to a line]), 
instructions for using a previous identification point of the currently selected identification point as the endpoint of the sequence of the identification points, in response to the difference being greater than a predetermined value, and determining the sequence of the identification points based on the identified endpoint (Afrouzi 0076 “robotic device estimates the width of the opening in the wall by identifying angles φ with a valid range value and with intensity greater than or equal to [see equation 5]”).
Moore in view of Afrouzi DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Vicenti teaches determining a difference between the directional angle of the first line and an estimated directional angle of the first identification line (Vicenti 0101 “The controller can compare the parameters calculated from the re-localization path 440 with the parameters of the landmark path 430. The controller can compare assumed approach contact angle Os to the actual approach contact angle OA and can use the difference in the assumed approach contact angle Os and the actual approach contact angle OA to restore confidence in the estimation of the orientation of the robot 100.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify robot charger docking control of Moore and the discovering and plotting of a boundary system and method for a robotic device of Afrouzi to include the localization and mapping features for a mobile robot of Vicenti.  One would have been motivated to do so in order to improve data collection and data comparison efficiency (Vicenti 0013).  Further still, the Supreme Court .

Allowable Subject Matter
Claim(s) 6, 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is the Examiner's Statement of Reasons for Allowance:
Regarding claim 6, 14, Applicant's claim(s) encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
wherein the step of converting the position of the robot to the coordinate or the coordinate system of the charging station based on the coordinate of the midpoint and the second included angle comprises:
    PNG
    media_image1.png
    95
    443
    media_image1.png
    Greyscale
 converting the position of the robot to the coordinate of the coordinate system of the charging station based on a transformation matrix of:

where, ang is the second included angle of the first identification line with respect to a horizontal axis of the coordinate system of the radar, and (x0, y0) is the coordinate of' the midpoint of the first identification line in the identification area or the coordinate system of the radar.


For example, Afrouzi et al. (US-20190120633 hereinafter Alfrouzi) discloses a method and system for discovering and plotting the boundary of an enclosure that may use Jacobian and Hessian matrix to identify overlap in area of estimate.  However Alfrouzi, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Furthermore, Afrouzi et al. (US-20190121361 hereinafter Alfrouzi ‘361) discloses a method for constructing a map while performing work and that uses a Galilean Group transformation.  However Alfrouzi ‘361, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, claim(s) 6, 14 is/are deemed allowable over the prior art.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Wu et al. (US-20200116501) discloses “a map creation method of a mobile robot, including establishing a rectangular coordinate system in a working area of the mobile robot (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                       

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648